DETAILED ACTION
Claims 1-19 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 5 which is directed to: the method of claim 1 wherein centrifugation is at least 2,000 g , at least 3,000 g,……
As claimed, it is not clear if the centrifugation of claim 5 refers to step b or step e of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of WO2016/006658 (hereinafter as “Nishie”, relying on US Patent No. 10,023,846-see attached form 892), Heyward et al. (Archives of Virology, 1977-see attached form 892) and He et al. (J. Chromatogr. A., 2011-see attached form 892).
The claims are directed to (in part): a method for purifying virus particles from host cells infected with virus, comprising the following steps in the indicated order:
in a cell culture medium under conditions  in which the virus particles are released into the cell culture medium,
b)    separating supernatant comprising the virus particles from cell debris and cells by centrifugation,
c)    incubating said supernatant with a nuclease,
d)    precipitating the virus particles with polyethylene glycol (PEG),
e)    centrifuging the virus particles, and
f)    resuspending precipitated virus particles; see instant claim 1.
Nishie describes a method of producing a virus particle with high purity; see col. 1, lines 6+. See Example 1 which describes cultivating host cells (mammalian 293T/17 cells) in a cell culture medium; see col. 10, lines 65+ to col. 11, lines 1+ and instant claim 1a and claim 13. Note that Nishie further teaches that viral particles leak into a medium during culturing of the virus-producing cell and that a culture supernatant can be used as the sample; see col. 6, lines 6+. See col. 11, lines 27+ for teaching that the cells were centrifuged and the cell pellet was resuspended in a solution comprising sodium chloride, followed by another centrifugation step and the collection of supernatant; see claim 1,b. This was followed by treatment with Benzonase and PEG-8000, wherein the concentration range of PEG includes 8% PEG and 6% PEG; see col. 11, lines 40+ and claim 1c and d, claims 2, 6, 7, 8, 14 and 17. This was followed by a centrifugation step and resuspension; see col. 11, lines 49+ and instant claim 1e and f. 

Nishie does not explicitly express that centrifugation occurs at those g values set forth by claim 5; wherein the virus of claim 3 is an influenza virus, including an influenza A, B or C virus (claims 15 and 16); and the method of claim 13, wherein the host cells are Vero cells (claim 19).
Heyward is cited for teaching that the influenza virus can be successfully precipitated and concentrated via PEG-6000 treatment; see whole document, including abstract.
He is cited for teaching that the influenza A virus, H1N1, is successfully grown in Vero cells; see whole document, including abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the centrifugal g value, including 2000 g, 3000 g, 4000 g or 4100 g, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Nishie and incorporate an influenza A virus grown in Vero cells. One would have been motivated to do so for the advantage of highly purifying the virus, an advantage taught by Nishie.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, modifying different parameters, such as the g value on a centrifuge, growing influenza virus using Vero cells, precipitation of influenza using PEG, etc.
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
It is noted here that claims 10 and 11 are directed to functional results which result after performing the method steps of claim 1. Given the steps were met by the prior art, the functional results must also be met.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648